Case 1:20-cv-21965-JEM Document 5 Entered on FLSD Docket 06/01/2020 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                     CASE NO. 20-21965-CIV-MARTINEZ/OTAZO-REYES

 PALM SPRINGS MILE ASSOCIATES, LTD.,
 a Florida limited partnership,

        Plaintiff,

 vs.

 THE MEN’S WEARHOUSE, INC.,
 a Texas corporation,

       Defendant.
 _________________________________________/

             NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

        Plaintiff, PALM SPRINGS MILE ASSOCIATES, LTD., by and through undersigned

 counsel, and pursuant to Rule 41(a)(1)(A)(i), Fed. R. Civ. P., hereby voluntarily dismisses this

 action without prejudice.

                                             Respectfully submitted,

                                     By:     /s/ Kevin C. Kaplan
                                             Kevin C. Kaplan, Esq.
                                             Florida Bar No. 933848
                                             kkaplan@coffeyburlington.com
                                             lperez@coffeyburlington.com
                                             service@coffeyburlington.com
                                             COFFEY BURLINGTON, P.L.
                                             2601 South Bayshore Drive, Penthouse One
                                             Miami, Florida 33133
                                             Telephone: (305) 858-2900
                                             Facsimile: (305) 858-5261
                                             Counsel for Plaintiff
